Title: To James Madison from Joseph Pulis, 10 July 1802 (Abstract)
From: Pulis, Joseph
To: Madison, James


10 July 1802, Malta. Takes advantage of the departure of the frigate Boston to report that he delivered to the commander of the frigate a dispatch left by the schooner Enterprize, which arrived at Malta on 27 Apr. The brother of the pasha of Tripoli remains at Malta, awaiting a meeting with the commander of the U.S. squadron in the Mediterranean; his arrangements with his brother are not yet settled, so that he has postponed his proposed voyage to Bengasi. The Order of St. John of Jerusalem has not yet taken command of Malta as stipulated by the definitive treaty. A British frigate has just arrived with Mr. Ball, the king’s minister, who carries instructions for handing over the island to the order. The British governor, Charles Cameron, received permission to resign and leaves 12 July for Great Britain. Encloses a list of all American ships that entered the port between January and June 1802. Has assisted all U.S. captains who stopped at Malta to their entire satisfaction.
 

   
   RC (DNA: RG 59, CD, Malta, vol. 1). 3 pp.; in French. In a clerk’s hand, signed by Pulis. Docketed by Brent as received 16 Oct. Enclosure not found.



   
   A full transcription of this document has been added to the digital edition.

